            Case 4:20-cv-01232-ACA Document 1 Filed 08/21/20 Page 1 of 5                          FILED
                                                                                         2020 Aug-21 PM 02:48
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

Joshua King,                               )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      No.
                                           )
Holloway Credit Solutions, LLC, an         )
Alabama limited liability company,         )
                                           )
       Defendant.                          )      Jury Demanded

                                        COMPLAINT

       Plaintiff, Joshua King, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s collection

actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                          PARTIES

       3.      Plaintiff, Joshua King (“King"), is a citizen of the State of Alabama, residing

in the Northern District of Alabama, from whom Defendant attempted to collect a

defaulted consumer debt that he allegedly owed for medical services to Marshall

Medical Centers.

       4.      Defendant, Holloway Credit Solutions, LLC (“Holloway”), is an Alabama

limited liability company that acts as a debt collector, as defined by § 1692a of the
            Case 4:20-cv-01232-ACA Document 1 Filed 08/21/20 Page 2 of 5



FDCPA, because it regularly uses the mails and/or the telephone to collect, or attempt

to collect, defaulted consumer debts that it did not originate. Holloway operates a

defaulted debt collection business, and attempts to collect debts from consumers in

several states, including consumers in the State of Alabama. In fact, Defendant

Holloway was acting as a debt collector as to the defaulted consumer debt it attempted

to collect from Plaintiff.

       5.      Defendant Holloway is authorized to conduct business in the State of

Alabama and maintains a registered agent here, see, record from the Alabama

Secretary of State, attached as Exhibit A. In fact, Defendant Holloway conducts

business in Alabama.

                                FACTUAL ALLEGATIONS

       6.      Due to financial difficulties, Plaintiff was unable to pay his debts, including

a debt he allegedly owed for medical services to Marshall Medical Centers. Defendant

Holloway attempted to collect this debt from him via negative credit report. Unsure

about the debt and unsure about Holloway, Mr. King consulted with counsel about his

debt issues and the debt that Holloway was trying to collect.

       7.      Accordingly, Mr. King’s attorney wrote to Defendant Holloway, via letters

dated May 20, 2020 and May 22, 2020, to dispute the debt that Holloway was trying to

collect. Copies of these letters are attached as Group Exhibit B.

       8.      On July 22, 2020, Mr. King obtained and reviewed a copy of his

TransUnion credit report, which showed that Defendant Holloway had continued to

report the debt he allegedly owed for the Marshall Medical Centers account, but had

failed to note that the debt was disputed. The pertinent parts of Mr. King’s TransUnion



                                               2
            Case 4:20-cv-01232-ACA Document 1 Filed 08/21/20 Page 3 of 5



credit report are attached as Exhibit C.

       9.      Defendant’s violation of the FDCPA was material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report impaired his credit rating and his ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit report, that it was disputed, made it appear to Plaintiff that he did not

actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused and distressed Mr. King and impacted his credit score.

       10.     All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.     Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.     Plaintiff adopts and realleges ¶¶ 1-11.

       13.     Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that



                                               3
           Case 4:20-cv-01232-ACA Document 1 Filed 08/21/20 Page 4 of 5



a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

         14.   Defendant, by continuing to report the debt to credit reporting agency,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect

debts, in violation of § 1692e(8) of the FDCPA.

         15.   Defendant’s violation of § 1692e(8) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                       COUNT II
                         Violation Of § 1692f Of The FDCPA --
                     Unfair Or Unconscionable Collection Actions

         16.   Plaintiff adopts and realleges ¶¶ 1-11.

         17.   Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.   Defendant, by continuing to report the debt to the credit reporting agency,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used unfair or unconscionable means to collect, or attempt to collect,

debts, in violation of § 1692f of the FDCPA.

         19.   Defendant’s violation of § 1692f of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.



                                               4
            Case 4:20-cv-01232-ACA Document 1 Filed 08/21/20 Page 5 of 5



                                  PRAYER FOR RELIEF

       Plaintiff, Joshua King, prays that this Court:

       1.      Find that Defendant’s collection practices violate the FDCPA;

       2.      Enter judgment in favor of Plaintiff King, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Joshua King, demands trial by jury.

                                                  By: /s/ David J. Philipps_____________
                                                  One of Plaintiff’s Attorneys

                                                  By: /s/ Bradford W. Botes____________
                                                  One of Plaintiff’s Attorneys

Dated: August 21, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Bradford W. Botes (AL Bar No. ASB-1379043B)
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, Alabama 35244
(205) 802-2200
(205) 870-3698 (FAX)
bbotes@bondnbotes.com




                                             5
